Citation Nr: 9912903	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-32 947A	)	DATE
	)
	)


THE ISSUE

Whether the July 1983 decision wherein the Board of Veterans' 
Appeals denied entitlement to service connection for a 
psychiatric disability including post-traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than 
December 21, 1992 for the grant of service-connected 
compensation benefits for PTSD is addressed in a separate 
decision and docket number.)


REPRESENTATION

Moving Party Represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to September 
1966 and from July 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 1998 Order of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated an August 1997 decision of the Board 
which denied entitlement to an effective date earlier than 
December 21, 1992 for the grant of service-connected 
compensation benefits for PTSD.  In so doing, the Court 
remanded the veteran's case to the Board for further action 
consistent with the Joint Motion for Remand including initial 
consideration of the issue of whether a July 1983 decision of 
the Board denying entitlement to service connection for a 
psychiatric disability including a post-traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of CUE.

The Board notes that the appellant has challenged the Board's 
July 1983 decision on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. §§ 20.1400 (1999), 20.1403 
(1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-98).  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of review of such determinations by the Court.

In February the veteran and his representative were notified 
of the final CUE regulations and given 60 days to notify the 
Board if he wished to proceed with his claim.  

In February 1999, the veteran stated that he wished to 
proceed with his claim based upon his stated arguments of 
record.

In March 1999, the veteran and his representative were given 
notice of the rules regarding challenges to Board decisions 
on the grounds of CUE.  He was given 30 days to respond.

In a letter dated in March 1999 from the veteran's 
representative it was noted that the veteran believed that a 
clear and concise case had been made by him and his 
representative and that no further response would be made.  
Therefore the 30 period was waived.  


FINDINGS OF FACT

1.  In a decision dated July 25, 1983, the Board denied 
entitlement to service connection for a psychiatric disorder 
including PTSD because an acquired psychiatric disorder was 
not present in active service and PTSD was not shown; the 
overall record solely supported the presence of a personality 
disorder.

2.  The facts as they were known at the time of the Board 
decision of July 25, 1983 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of July 25, 1983 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of July 25, 1983 wherein the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder including PTSD, did not contain CUE.  38 U.S.C.A. 
§§  5109A, 7104, 7111 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.1400, 20. 1403 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

In an unappealed RO rating decision in July 1968 the RO 
denied entitlement to service connection for a psychiatric 
disorder because the record solely reflected the presence of 
a passive aggressive personality disorder.  In February 1982, 
the RO denied entitlement to service connection for a 
psychiatric disorder including PTSD which was affirmed on 
appeal to the Board in July 1983. 

The record at the time of the Board decision of July 25, 1983 
denying entitlement to service connection for an acquired 
psychiatric disorder including PTSD, showed the veteran 
served on active duty from June 1965 to September 1966 and 
from July 1968 to March 1971.  He served in Vietnam from 
December 1, 1968 through November 30, 1969.  His primary 
military occupational specialty was light weapons infantry.  
He apparently served in an Air Calvary unit.  His pertinent 
awards and decorations included the National Defense Service 
Medal (NDSM), Vietnam Service Medal (VSM), Air Medal (AM) and 
Vietnam Campaign Medal (VCM) and two overseas bars.  

On a report of a physical examination in June 1965 for 
initial enlistment purposes a psychiatric evaluation was 
normal.  The veteran reported having frequent trouble 
sleeping as well as depression and excessive worrying.  His 
service medical records for his first period of active duty 
are nonrevealing until a report of a neuropsychiatric 
examination in May 1966.  He was noted to have described a 
very chaotic and deprived background filled with much acting 
out and a great deal of rejection.  He noted having numerous 
altercations with authority and for a time was confined in a 
boy's reformatory.  He also related using drugs prior to 
coming to Korea.  He was noted to have manifested depression, 
concrete thinking and flat affect.  He described problems 
relating to other people.  He denied any discipline problem 
in the Army and stated that his job performance was 
satisfactory.  



There was indication by the medical staff that due to the 
veteran's difficulty adjusting to military life and his 
characterologic structure, he should be administratively 
separated from the service.  Diagnosis was schizoid 
personality.  He was considered mentally able to distinguish 
right from wrong and adhere to the right.  He was mentally 
able to understand the nature of the board proceedings and to 
testify in his own behalf.  His condition was considered as 
such that counseling, transfer, disciplinary action or 
psychiatric treatment in the military setting would be of no 
benefit.  He was psychiatrically cleared for any action 
deemed appropriate by command.

In June 1966, it was noted that the veteran was seen for 
minor complaints suspected as based upon acute anxiety.  

On a report of a physical examination in July 1966 for 
separation from active duty a psychiatric evaluation was 
normal.  The veteran complained of depression and excessive 
worry.   A clinical record cover sheet dated in September 
1966 shows schizoid personality, existed prior to service.

On an interim postservice VA hospital (VAH) summary referring 
to hospitalization at Seattle, VAH between May 6, 1968 and 
June 4, 1968 primarily for treatment of psychiatric symptoms 
solely attributable to a passive aggressive personality it 
was noted that it was his first admission to that facility.  
He was noted to have entered the hospital with the stated 
problem that he was unable to stop gambling.  He was a former 
stock clerk who was currently unemployed.  He gave a history 
of obsessive gambling in the last year and a half.  He noted 
working occasionally as a professional gambler.  He noted 
that approximately nine or ten months prior to admission he 
was married for the first time to a women who was pregnant by 
another person.  

After one month of marriage the veteran and his wife 
separated.  It was noted that after his separation from 
active duty he had approximately ten different jobs.  He 
noted that in each case he quit rather than being fired or 
laid off.  He noted quitting because he became bored with 
work.  He noted drinking heavily particularly in the past few 
months.  In the several months prior to hospital admission he 
drank up to 1/2 case of beer and a fifth of whiskey per day.  
In the several  months prior to admission he gave a history 
of frequent depressive moods without suicidal ruminations.  

During hospitalization the veteran gave a history of 
difficulty in school particularly in high school, changing 
schools frequently.  He was sent to reform school for one 
year.  He refused to divulge the reason for this 
incarceration.  It was noted that he was admitted to the 
closed ward and within a few days he had succeeded in not 
only practically alienating the entire patient group but had 
made patients as well as many staff members angry with him.  
There was a childish grandiosity in his self references and 
callous inconsiderations for the feelings of others.  

It was noted that with his therapist the veteran was very 
manipulative and sought special privileges and favors, and he 
used various guilt inducing techniques when these were 
refused.  While his behavior improved markedly he continued 
to demonstrate many traits already noted.  Following mental 
status evaluations the diagnosis was passive-aggressive 
personality, passive-aggressive type, with dissociative 
phenomena and sociopathic traits, as manifested by tendency 
to cling to others as a dependent child; stubbornness; 
procrastination; obstruction; argumentativeness and marked 
emotional immaturity, narcissism and rationalization of 
behavior.  Precipitating stress was loss of job and wife as 
well as financial debt.  Degree of impairment was moderate.  
It was noted that his longstanding deficiencies and emotional 
immaturity made his prognosis for significant change poor.  
Predisposition was noted as marked longstanding history of 
inability to cultivate or maintain relationships or function 
in social milieu.  

On reports of service department physical examinations in 
early and mid July 1968, psychiatric evaluations were normal.  
No pertinent complaint was noted. 

In September 1968 it was learned that the veteran had a prior 
enlistment and had used a different name when entering this 
enlistment.  It was noted that his family situation had 
caused or compounded his problem with names.  He desired to 
get it straightened out and serve honorably.  In a report of 
a neuropsychiatric examination in September 1968 diagnosis 
was no neuropsychiatric disease.  It was noted that he had 
excellent conduct and efficiency reports.  It was recommended 
that he be allowed to remain in the Army.

In January 1969 questionable character was noted by the 
psychiatric division.  It was noted that he had a very 
perplexing family problem.  There was no evidence of 
psychosis or severe depression.

In an official statement from the veteran in January 1971 he 
appealed his Commanding Officer's decision to submit his name 
for revocation of a security clearance.  In the statement he 
noted he was awaiting administrative board action to process 
out of the Army for unsuitability.

Examination in February 1971 for the purpose of separation 
from active duty a psychiatric evaluation solely reflected 
the presence of pathological personality, other unspecified 
(character and behavior disorder).

Postservice private medical records regarding treatment for 
multiple injuries stemming from a truck accident in May 1980 
also refer to the presence of suspected gross conversion 
reaction or functional component to the veteran's complaints.  

In a PTSD questionnaire of record the veteran noted that 
while in Vietnam he served in a combat unit.



In a report of a VA Social Survey in November 1981, the 
veteran noted being frustrated because of his back injury 
from a truck accident.  He felt it prevented him from making 
a descent living.  He noted being frustrated because of his 
bleak future.  He stated that ever since his return from 
Vietnam he had not been able to adjust properly.  It was 
indicated that he developed a lot of anger and hostility.  He 
had periods of deep depression, was seeing a psychiatrist, 
and was on medication.  It was noted that he was being 
counseled by a psychologist, Dr. Mc., and had been told that 
he had many of the same symptoms that other Vietnam veterans 
had who were in treatment.  His wife noted that most of the 
time the veteran was a reasonable man but went into rages and 
became a stranger and a different person.  He gambled when he 
was depressed.

In a private psychologist's statement dated in December 1981 
from Dr. M. H. Mc., it was noted that the veteran first 
consulted him in mid December 1980 presenting with a problem 
of persistent back pain resulting from an automobile 
accident.  He admitted to loss of motivation, irritability 
and depression.  Both relaxation techniques and biofeedback 
were utilized without success and referral was made to M. C., 
M.D., in February 1981.  Subsequent conversation with Dr. C., 
indicated the veteran was relieved of much of his back pain.  
Dr. M. H. Mc., went on to opine that the veteran's present 
depression was an anxiety conversion stemming from the 
Vietnam experience and was exacerbated by the accident and 
subsequent pain.

In February 1982 the veteran underwent an authorized VA 
psychiatric examination.  The veteran's claims folder was to 
be made available to the examiner for review.  There is 
nothing in the record to show otherwise.  The examiner noted 
evaluating the veteran earlier in January 1982 and dictating 
a complete report at that time.  However, the typing pool 
lost most of the dictation with the exception of the 
beginning first paragraph of the report.  The report of the 
comprehensive VA psychiatric examination in February 1982 
reflected the presence of PTSD.  

The examiner indicated that the specific descriptions on 
examination as well as the recollection from previous 
interview left no doubt in the examiner's mind that the 
veteran had been damaged by his experience in Vietnam.  It 
was noted that he appeared to meet the criteria for PTSD. 

In a private medical statement dated in March 1992, the 
psychiatrist that was authorized to conduct the VA 
examination in February 1982 noted that the veteran saw him 
on a private basis concerning his PTSD claim.  He noted that 
he once again reviewed his previous VA dictation, the social 
service summary and notice from VA.  He noted that to the 
best of his knowledge the veteran's claim was rejected 
because it was felt there was a life threatening stressor 
that could adequately fit the criteria for VA recognition of 
the claim.  He noted that the nature of current symptoms 
satisfied DSM III criteria supporting PTSD.  He noted the 
stressors were well detailed in his report.

In April 1983, the Board requested that the VA Chief Medical 
Director arrange for a specialist in psychiatry to review the 
veteran's claims folder and render an opinion as to whether 
he has PTSD.  The opinion was to be supported by a detailed 
rationale for the expressed opinion.  

The Report from the Director of the Mental Health and 
Behavioral Science Service in May 1983 was as follows;

 "1.  All medical and administrative 
records provided have been reviewed.

"2.  It is the considered opinion of 
this office that the correct psychiatric 
diagnosis in this veteran's case is:

301.83: Borderline personality 
disorder, characterized by a long 
history of excessive gambling, a 
pattern of unstable interpersonal 
relationships, inappropriate and 
frequent displays of temper, 
affective instability, and chronic 
feelings of emptiness.

"3.  Review of the veteran's personal 
and social history reveals his early 
homelife was deprived, and associated 
with strong feelings of rejection.  At 
age 17, he developed an orbital 
cellulitis, with residual frontal 
headaches for at least two years 
following.  He had numerous altercations 
with authority, had difficulties in 
school and quit in the ninth grade 
because he 'got tired of it.'  He spent 
considerable time at the race track.  He 
was placed in a boy's reformatory for one 
year; shortly following his return home, 
he enlisted in the Army, in June 1965.  
He completed basic training and was 
scheduled for airborne training at Ft. 
Benning, but complained of pain in the 
left knee and gave a history of recent 
trauma to it, such that he requested 
permanent medical disqualification from 
airborne training.  In March 1966 he was 
sent overseas to serve in Korea, with the 
Second Division.  He continued to report 
recurrent left knee injury with 
inability, on at least one occasion, to 
complete a patrol.  He was treated 
conservatively but with only modest 
improvement reported thereafter.

"On May 16, 1966, he was referred 
for neuropsychiatric examination 
with reported difficulty adjusting 
to military life. The psychiatrist 
elicited a history of problems with 
interpersonal relationships; and his 
assessment indicated that further 
counseling in the military setting 
would likely be of no benefit.  His 
diagnostic finding was:

"301.20: Schizoid personality.

'On June 29, 1966, the veteran 
reported that for six weeks he had 
been experiencing 'episodic spells' 
which consisted of transient loss of 
awareness of his surroundings for 
short periods. He had never fallen 
or been unconscious. 

There was no true vertigo described.  
He was given an antianxiety 
medication for this.

"On September 22, 1966, he was 
discharged from the Army for 
inadaptability, with a general 
discharge under honorable 
conditions.  Following discharge, he 
held a number of jobs for short 
periods of time, quitting each of 
these as he became 'bored with the 
work.'  He drank quite heavily and 
had several periods of moderate 
depressions.

"On May 6, 1968, the veteran was 
admitted to VA Medical Center, 
Seattle, Washington. He described he 
was currently unemployed, separated 
from his wife, drinking heavily, and 
about $2,000 in debt from rather 
obsessive gambling.  Medical records 
indicated he made a marginal 
adjustment to the hospital ward; he 
was reportedly quite argumentative 
and irresponsible, alienating many 
of his group.  He was described as 
quite manipulative.  He threatened 
that if he were not transferred to 
another ward, he would leave the 
hospital.  On the following day, 
June 4, 1968, he was discharged from 
the hospital with the diagnosis:

"301.84: Passive aggressive 
personality, with dissociative 
phenomena and sociopathic traits.

"Several weeks later, on July 12, 
1968, the veteran enlisted in the 
Army, using an assumed name.  As 
soon as he arrived at the basic 
training station, he told his 
superiors about his fraudulent  
enlistment and said he was strongly 
motivated to stay in the Army, in 
spite of the fact that the nature of 
his previous administrative 
discharge disqualified him from 
enlistment.  

He was recommended for adminis-
trative discharge again, because of 
the fraudulent enlistment, but 
several of the training cadre recom-
mended that he be retained on active 
duty and that the effect of the 
previous administrative discharge be 
waived.  This was approved.  After 
completing training in infantry 
skills (with MOS 118), he was sent 
to Vietnam, serving there for 11 
months and 29 days, from December 1, 
1968, to November 30, 1969.

"On January 22, 1969, seven weeks 
after arrival in Vietnam the veteran 
was referred for psychiatric 
evaluation, with question of a 
character disorder, and with history 
of 'poor cooperation with unit, 
expressing ideas of jumping from 
aircraft (which he now denies). Has 
also played with grenade on flight 
line, and asked for M-16 ammo 'to 
deal with people who were teasing 
him.'  The psychiatric consultation 
reported the veteran described a 
'very perplexing family problem 
concerning his sister for which 
apparently little can be done.  He 
was counseled concerning this 
problem.'  A mild depression and 
considerable anger over the 
frustration of the problem was 
identified.  He was placed on 
medication and returned to duty.

"Except for a reported injury to 
the left great toe, sustained April 
26, 1969, when a 6x6 board fell on 
his foot and a nail scraped his toe, 
the medical records do not identify 
further injury or psychiatric 
disorder until October 6, 1969, when 
he was involved in a fight and 
sustained a kick to his back, with 
some residual pain.  On November 1, 
1969, he requested a medical profile 
to permit him to wear sandals 
because of four small sores on his 
foot.  

He reported his maid had stolen his 
socks and he was unable to borrow 
any.  He was described as 
belligerent by the examining 
physician.  The request for profile 
was refused and an impression of 
'malingerer' was recorded.

"In December 1969 the veteran was 
transferred back to CONUS and 
assigned to Ft. Hood, Texas.

"In May 1970 he was reassigned to 
an infantry unit in Germany.

"On June 30, 1970, the veteran was 
examined in the military dispensary 
for 'drunkenness and violence.' He 
was given calmative medication and 
returned to his company area. On 
followup 
the next day he stated he had no 
memory for the incident and believed 
he had 'only had about five beers.'

"Except for a reported overweight 
condition and recurrent genito-
urinary infections, the next 
significant entry in the medical 
record is a rebuttal statement by 
the veteran dated January 22, 1971, 
in response to withdrawal of his 
security clearance.

"On February 1, 1971, when the 
veteran was referred for psychiatric 
evaluation for consideration of an 
administrative discharge.  The 
history provided indicated the 
veteran had 'been in quite a bit of 
difficulty in his battalion.'  His 
job  performance was reportedly 
unsatisfactory and his attitude was 
reportedly a constant source of 
irritation in relationships with 
both superiors and peers.  The 
psychiatric findings revealed no 
evidence of organicity or 
psychiatric disability.  



On February 17, 1971, he was given 
medical clearance for consideration 
of the administrative discharge.  On 
March 10, 1971, the veteran was 
given an administrative discharge 
from military service because of 
inadaptability.  Social and 
occupational adjustment during the 
following years has been marginal, 
with a number of jobs.  He developed 
gastrointestinal problems which were 
considered the result of stress, so 
he quit his job with a 
pharmaceutical company and went into 
the trucking business.  He was 
involved in a trucking accident in 
May 1980 in which he sustained a 
fracture of a vertebra, residual 
back pain, and a reported inability 
to work thereafter.  He was 
reportedly receiving workman's 
disability payments until he applied 
for disability compensation from the 
Veterans Administration.

"In a social work assessment dated 
November 27, 1981, his wife 
described the present marriage as 
not stable at times because of his 
fits of rage, his drinking, and his 
gambling.  She described the veteran 
leaves home and gambles when he is 
depressed and loses more than they 
can afford. She described he has a 
significant sleep disturbance.  She 
reports his condition has improved 
since he was placed on medication.

"4.  Review of the military medical 
records reveals substantive evidence of a 
borderline personality disorder.  The 
military record is 
 insufficient to support a diagnosis of 
psychosis, neurosis (including post-
traumatic stress disorder) , or of an 
organic brain syndrome.  





The recently reported difficulties with 
excessive gambling, excessive drinking, 
and fluctuating mood are essentially 
those reported prior to military service 
in Vietnam, and not significantly more 
severe than described when he was 
hospitalized at the VA Medical Center, 
Seattle, in May 1968."


In a decision dated July 25, 1983 the Board denied 
entitlement to service connection for a psychiatric disorder 
including PTSD because an acquired psychiatric disorder was 
not present in service and PTSD was not shown; The overall 
record solely supported the presence of a personality 
disorder.


Criteria 

The pertinent criteria in effect at the time of the Board's 
July 1983 decision noted that service connection may be 
granted for disability resulting for disability from disease 
or injury incurred in or aggravated by wartime service.  (38 
U.S.C. § 310).

The current provisions regarding PTSD claims for service 
connection under 38 C.F.R. § 3.304(f) were not in effect in 
July 1983.

Congenital, developmental defects and personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. 
§ 3.303(c).  VA General Counsel Opinions regarding 
personality disorders were not in effect until beginning 
March 1985, VAOPGCPREC 01-85 (O.G.C. Prec. 01-85) and 
reissued as a Precedent Opinion in July 1990, VAOPGCPREC 82-
90 (O.G.C. Prec. 82-90).





Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a)(1998) or new 
section 5109A of title 38 United States Code, that have not 
been subsumed by Board decisions.  

In this case, the veteran argues that the Board decision in 
July 1983 committed CUE when it failed to properly account 
for crucial evidence and misquoted a VA examiner.  

Specifically, the veteran argues that the Board noted that 
the VA examiner in February 1982 noted not having access to 
the veteran's claims file when rendering a diagnosis of PTSD 
when in fact a comprehensive examination was undertaken at 
that time with benefit of review of the claims folder.  It is 
argued that the Board misinterpreted the nature of the VA 
psychiatric evaluation in February 1982 and "sifted evidence 
from a March 1982 private medical statement without 
discussing the evidence in the record where PTSD was noted 
for the third time by the same reviewing psychiatrist.  

The veteran argues that there was a preponderance of the 
evidence affirming the presence of PTSD from early on.  He 
points out that following the Board decision in July 1983 
subsequent VA psychiatric examinations confirmed the presence 
of PTSD for which service connection was granted by the RO in 
June 1995 following the submission of new and material 
evidence.  In particular he notes that his claim of error was 
substantiated by a VA examination in May 1995.  He states 
that a VA psychiatric examination at that time was the 
"cornerstone" of all VA examinations as it was done for the 
express purpose of reconciling all the ratting examination 
and coming to a proper conclusion.  

The veteran notes that what followed was a tacit VA admission 
that he is a dual diagnosis individual and that he had PTSD 
ever since service.  He argues that the evidence shows error 
in prior rating decisions denying service-connection for PTSD 
is clearly illustrated in a handbook for clinicians regarding 
PTSD by Tom Williams published in 1987 where in pertinent 
part it states that "veterans with a primary diagnosis of 
PTSD are frequently diagnosed by inexperienced clinicians as 
having personality disorders."  The veteran argues that VA's 
unsubstantiated medical opinion or personal bias should not 
be allowed as it has no evidentiary value. 

The Board notes that the RO rating decisions in July 1968 and 
February 1982 denying entitlement to service connection for a 
psychiatric disorder were subsumed by the Board's July 1983 
decision.  See, Donovan v. Gober, No. 98- 7019 (Fed.Cir. Oct. 
26, 1998) VAOPGCPREC 14-95 (O.G.C. Prec. 14-95)

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error; what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant  revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, the 
veteran's arguments of CUE in the Board's July 1983 decision 
based upon medical findings and publications dated thereafter 
are irrelevant and not for consideration with respect to the 
current claim.  Moreover, CUE does not  include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.

The correct facts of record as they were known at the time of 
the Board's July 1983 decision revealed that during both 
periods of active duty the veteran manifested psychiatric 
symptoms exclusively attributed to a personality disorder.  
At his initial entrance examination he noted having trouble 
with depression and excessive worrying as well as trouble 
sleeping.  An interim VA hospital summary in May 1968 
likewise revealed psychiatric symptoms solely due to a 
personality disorder.  It was pointed out that he was very 
manipulative with his therapist.  The service medical records 
and reports of physical examinations with psychiatric 
evaluations were silent for evidence of an established 
acquired psychiatric disorder.   

Following final separation from active duty in March 1971, 
the record contains private medical records of treatment for 
injuries sustained in a motor vehicle accident in May 1980 
which also refer to suspected presence of a conversion 
reaction or functional component accounting for the veteran's 
complaints at that time.  

A private psychologist in December 1991 opined that the 
veteran's present depression was an anxiety conversion 
stemming from the Vietnam experience and was exacerbated by 
the accident and subsequent pain.  Comprehensive VA 
psychiatric findings by the same examiner in early 1982 
referred to the presence of PTSD.

In view of the varied diagnostic impressions of record the 
Board in 1983, prior to entering a final decision, referred 
the veteran's claims folder to the VA Chief Medical Director 
(CMD) to arrange for a comprehensive review of the record by 
a psychiatric specialist essentially for purposes of 
obtaining an opinion as to whether the veteran had PTSD in 
light of the conflicting diagnostic impressions of record.  
The comprehensive response from the CMD with supporting 
rationale revealed the presence of a personality disorder 
without any evidence supporting a diagnosis of neurosis 
including PTSD, psychosis or organic brain syndrome as a 
result of active service. 

In a decision dated July 25, 1983, the Board affirmed the 
denial of entitlement to service connection for a psychiatric 
disorder including PTSD following a de novo review of the 
record because an acquired psychiatric disorder was not 
present in service and PTSD was not shown; the overall record 
solely supported the presence of a personality disorder which 
was not considered a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303 (c).  

Clearly, the decision of July 25, 1983 wherein the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder including PTSD following a de novo 
review of the record was supported by and consistent with the 
evidence then of record.  The comprehensive review of the 
record by the CMD with supporting rationale provided a 
significant independent medical basis for the denial of the 
veteran's claim.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Importantly, the Board notes that the veteran is shown to 
have limited his claim of CUE in the decision of the Board in 
July 1983 to errors of fact and not to any error in the 
application of the statutory and regulatory provisions extant 
at the time.  With this in mind, the Board points out that 
when each of the veteran's arguments of error of fact as 
cited above, are applied either specifically or collectively 
to the correct facts as known before the Board in July 1983, 
the inescapable conclusion is that the overall result is not 
shown to be manifestly different from that reached by the 
Board in July 1983.  

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of July 25, 1983 were 
correctly applied and it has not otherwise been shown or 
contended.  The facts as they were known at the time of the 
Board decision of July 25, 1983 were correct and it has not 
been shown otherwise.  All pertinent documentary evidence was 
considered by the Board.  No relevant document was 
overlooked.  

Of particular relevance in the Board's July 1983 decision is 
the fact that an independent comprehensive review of the 
record by the CMD obtained for purposes of resolving 
conflicting diagnoses of record including PTSD, specifically 
ruled out the presence of acquired psychiatric disability for 
VA compensation purposes including PTSD as they were not 
found to be supported by the overall record.  Rather, the 
veteran's psychiatric features as demonstrated or manifested 
over the pertinent years in question were solely attributed 
to a personality disorder which was not considered a 
disability for VA compensation purposes within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

Clearly, the correct facts as stated in this case as they 
were known to the Board in July 1983, lack evidence of an 
error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

Additionally, the Board points out that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not give rise the level of CUE as that term has come to be 
defined.

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision of July 25, 1983 have not 
been met.


ORDER

There was no CUE in the July 25, 1983 decision wherein the 
Board denied entitlement to service connection for a 
psychiatric disorder including PTSD, and, accordingly, that 
decision should not be revised or reversed. 



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals




